Citation Nr: 1135461	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for dysthymia from May 12, 1986, to November 2, 2001.

2.  Entitlement to an evaluation in excess of 70 percent for dysthymia from November 2, 2001.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to June 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision that granted entitlement to service connection for dysthymia and assigned a 30 percent disability rating from May 12, 1986.  Subsequently, by a September 1996 hearing officer's decision, the RO increased the rating for dysthymia from 30 percent to 50 percent, effective from May 12, 1986.  This case was remanded by the Board to the RO in March 2000 and January 2003 for additional development.  

By an April 2005 decision, the Board awarded a 70 percent disability rating for dysthymia, effective November 2, 2001.  The Veteran appealed the Board's April 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted the parties' Joint Motion for Remand and vacated that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001, and remanded the case for compliance with the joint motion.  The Joint Motion also noted that the veteran had filed an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, in November 1999, which had never been adjudicated, and called for action to be taken on that claim.  In compliance with the Court's Order, the Board remanded the case in January 2007 for additional development pursuant to the Court's order.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2007.  

By a May 2008 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board also denied the claim for TDIU.  

In an order dated in June 2009, the Court granted a May 2009 joint motion by the appellant and VA General Counsel to vacate the Board's May 2008 decision and remand the case for issuance of a SSOC as required by VA regulation.  See 38 C.F.R. § 19.31.  (It should be pointed out that, when the case was before the Board in May 2008, a temporary folder was with the claims files.  The temporary folder was apparently not with the claims files when the case was addressed by the Court, which suggests that much of the post-remand work that had been done by the originating agency, including a SSOC, was in the temporary folder that was not considered by the Court.  Subsequently, this proved to be the case-after the Board remanded the case in November 2009, the information was again associated with the claims file, which information included a November 2007 SSOC that had been issued before the Board's 2008 decision.)  SSOCs were issued in January 2011.


FINDINGS OF FACT

1.  From May 12, 1986, to November 2, 2001, the Veteran's dysthymia caused substantial impairment in his ability to maintain effective or favorable relationships; it caused no more than considerable industrial impairment from February 3, 1988; it did not caused impairment greater than that characterized as occupational and social impairment with reduced reliability and productivity between November 7, 1996, and November 2, 2001. 

2.  The Veteran's dysthymia has caused occupational impairment in most areas from November 2, 2001.  

3.  The Veteran's single service-connected disability has not, by itself, precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for dysthymia are not met for the period May 12, 1986 through November 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1987); 38 C.F.R. §§  4.7, 4.132, Diagnostic Code 9405 (1997); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2007).

2. The criteria for a rating greater than 70 percent for dysthymia have not been met since November 2, 2001.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433.  

3.  The criteria for award of a 100 percent rating for dysthymia have not been met for any period of time since the original effective date of service connection.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1987); 38 C.F.R. §§ 4.132, Diagnostic Code 9405 (1997); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2007).

4.  The criteria for an award of TDIU have been not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March and July 2003, July 2005, and February 2007.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The RO specifically requested that the Veteran submit any evidence he had pertaining to his claims.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a statement of the case (SOC) and numerous supplemental statements of the case (SSOCs) reporting the results of its reviews of issues on appeal and the text of the relevant portions of the VA regulations.  The Veteran was also apprised of the changes in the criteria for evaluating psychiatric disabilities.  It should also be pointed out that the adjudication from which this appeal originated was made prior to enactment of the VCAA.  Dingess, at 500 (VCAA not applicable to claim that has been fully substantiated by award of service connection and assignment of a disability rating and effective date before the enactment of the VCAA).  

Regarding VA's duty to assist, the originating agency obtained the Veteran's service medical records (SMRs), and post-service medical records, Social Security Administration (SSA) records, and secured multiple examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The Veteran was medically discharged from the United States Army after six months of active duty following a medical board finding of emotional instability reaction with depression.  In July 1985 he filed a claim for service connection for a nervous condition.  

In a letter from R.S., M.D. to N.K., M.D., dated in August 1978, Dr. R.S. noted that the Veteran's history included multiple complaints, including fatigue, tiredness, cramps, headaches, nervousness, irritability, and depression.  The Veteran admitted to having suicidal thoughts on several occasions.  He was reported to be unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed to be supervisory harassment.  Dr. R.S.'s impression was endogenous and exogenous depression.  The Veteran was prescribed an antidepressant.  

A treatment note by A.W., M.D., from the Human Services Center of New Castle, Pennsylvania, dated in May 1983, recounted earlier visits, which Dr. A.W. characterized as showing the Veteran as being depressed, amotivational, and unwilling to be involved in efforts to exert any change in his life. Dr. A.W. noted that the Veteran acknowledged a recent attempt in September 1982 at seeking employment, but he acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  Dr. A.W. recorded the Veteran's subjective complaints, which included a long-standing sleep disturbance resulting in chronic tiredness and low energy level, as well as suicidal ideation and at least transient homicidal ideation, neither of which had been acted upon, and for neither of which was there current intent.  

Dr. A.W. described the Veteran as an extremely inadequate and neurasthenic individual with suggestions that there was significant difficulty controlling underlying impulses, and perhaps even some psychotic ideation.  There was no evidence of dangerousness either to himself or others.  Dr. A.W. wrote that it was impossible to assess adequately his ability to function at a position of employment, noting that any efforts made to demonstrate his innate abilities would be counteracted by his sense of inadequacy and his being resigned to his current life style.  It was noted that the Veteran's earlier experience with the above-mentioned antidepressant resulted in some side effects, which were not described.  Dr. A.W. described the Veteran as temporarily unemployable while attempting job training assessment, a biochemical evaluation, and a trial of medications.  

Of record is a July 1983 medical report from P.M., M.D., who examined the Veteran for the purpose of determining the nature and degree of alleged disabilities in an action related to a state agency disability determination.  Dr. P.M. noted that the Veteran stated that he quit working in 1974 because he experienced symptoms of cramping in his hands and feet, aching of his legs, calves, knees, thighs, hips, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the Veteran suffers from a moderately severe personality disorder, which would prohibit him from being gainfully employed.  Dr. P.M. also noted that consideration should also be given to the Veteran's current motivation, given that he was applying for Social Security disability benefits.  

Also of record is a July 1983 psychiatric report from F.G., M.D. Dr. F.G. reported that the Veteran explained his inability to work was caused by chronic exhaustion, by his hands and feet cramping, pain in hands and feet in cold temperatures, and headaches, abdominal pain, weakness "and a hundred other things I don't have time to mention."  The Veteran described difficulties at work, including claims that he was rushed and hassled at work, that the management people had hidden behind machinery to watch him, and put him in strange jobs in order to "get the goods" on him.  Dr. F.G. noted that the Veteran was oriented as to time, place, and person.  Memory of recent and past events was normal.  His dress was clean.  His mood was depressed or neutral, but never happy.  Affect during the examination was flat and "a little peculiar."  Speech was not dissociated.  The Veteran denied auditory or visual hallucinations.  Dr. F.G. noted that the Veteran presented a diagnostic problem.  He noted the Veteran's work difficulties related to feelings of ridicule and persecution, and his having quit, never to return to work.  The diagnoses were somatization disorder, chronic; and residual schizophrenia with emotional flattening, emotional withdrawal, residual ideas of reference and persecution.  He was found to be competent to handle his own funds.  

Of record is a December 1983 letter from M.W., M.D., to an attorney.  In that letter, Dr. M.W. ascribed the Veteran's unemployment to his mental disorder.  He noted that the Veteran had shown little motivation to take part in programs designed to improve his vocational skills.  Dr. M.W. noted that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact.  However, Dr. M.W. concluded that, in light of the then-current job situation in that part of the state (western Pennsylvania), it was unlikely that the Veteran was employable at that time.  

A letter from the Human Services Center of New Castle to the RO, dated in September 1985, forwarded the results of the center's most recent psychiatric evaluation of the Veteran.  It was noted that the center was never able to successfully engage the Veteran in any meaningful treatment to address the issues that he presented as being problematic.  He steadfastly refused to take medications felt important to his treatment, and he refused to participate in the center's transitional employment program, saying that he felt the program would be of no benefit to him.  

An October 1985 psychological assessment noted that the Veteran did not view himself as able to work; he complained of his chronic fatigue and insomnia, and expressed a feeling that employers would not tolerate frequent breaks and absences.  

A May 1988 VA discharge summary from a psychiatric maintenance program noted that the Veteran complained of being tired and exhausted.  The Veteran alleged that he suffered from "delayed stress" related to having guns pointed at him when he returned from being absent without leave (AWOL) while in service.  On admission, the Veteran was alert and well oriented in all spheres. Speech was not spontaneous.  Affect was blunted, and mood was anxious.  Thought processes were organized, and content did not reveal any hallucination or delusions.  The Veteran denied any active suicidal or homicidal ideations or plans.  The Veteran admitted to loss of appetite, disturbed sleep, poor motivation, and lack of interest.  Insight and judgment were poor.  Memory was grossly intact for remote and recent events.  

Psychological testing revealed a severe personality disorder and schizophrenia.  The Veteran was not motivated for treatment, and was preoccupied with VA and Social Security benefits.  It was noted that the Veteran refused to take prescribed neuroleptic and antidepressant medications.  At the time of discharge he was felt to be competent for VA purposes, and to not be a danger to himself or others.  The Veteran was diagnosed with schizophrenia, in remission.  A July 1988 discharge note similarly noted the Veteran's schizophrenia was in remission.  

A December 1989 discharge summary noted that the Veteran complained of anxiety, stress, nightmares, difficulty falling asleep, lack of energy and motivation, and multiple somatic complaints.  He noted that he was pursuing a claim of service connection for post-traumatic stress disorder (PTSD).  The Veteran was alert, oriented, and cooperative.  He made good eye contact, and his speech and thoughts were well organized, goal directed, spontaneous, and coherent.  He was neatly and appropriately dressed.  Affect was blunted and mood was euthymic.  The author noted that it was the consensus of the treatment team for this visit for the psychiatric maintenance program that the Veteran appeared to be manipulating for a lengthy hospital stay, which he would likely use to reopen his claim for PTSD.  

A January 1990 discharge summary, as well as one dated in June 1990, noted the Veteran's disorder as dependent personality disorder, in remission.  The January discharge summary also noted a generalized anxiety disorder.  

An evaluation conducted in October 1991 at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania noted the Veteran's history, including his various diagnoses, history of depressive symptoms, and suicidal ideation.  Behavioral control was noted as a problem.  The Veteran's previous reaction to medication many years previously was noted, as was his subsequent refusal to take medication.  It was noted that the Veteran left his last job in 1974 after experiencing persecutory ideation involving his boss.  The Veteran reported membership in the local historical society and a local rifle club as his major social contacts.  He and his wife had recently been active in the local volunteer fire department, but were dropped from membership after an apparently hostile exchange of letters with the leadership.  

On examination, the Veteran was casually and neatly attired.  He was alert, oriented, and without gross cognitive impairment.  Speech was largely coherent, though at times over intellectualized and awkward. He denied hallucinations. Content was focused on injustices in various systems.  No frank delusions were elicited, though the Veteran was generally suspicious.  Mood was depressed and angry.  Affect was appropriate.  He complained of chronic anhedonia with no recent loss of interest.  He denied hopelessness, as well as current intent regarding suicidal and homicidal ideation. Insight was nil, and judgment was severely impaired.  The psychologist diagnosed delusional disorder, and noted that the Veteran did not desire vocational assistance.  

A VA treatment note dated in July 1992 noted that the Veteran complained that his experience in the Army resulted in his being disillusioned, robbed of energy, and plagued by thoughts and feelings that do not give him the impetus or the satisfaction to do things.  He noted that he procrastinates, and gave as an example a broken hot water pipe that had gone un-repaired for 30 years.  It was noted that the Veteran was currently involved with service organizations locally, and apparently had applied himself so diligently that he had been given more and more important positions in these organizations.  

A VA examination conducted in August 1992 revealed that the Veteran had not worked since 1973, and that he felt he could not take a job where the bosses reminded him of his "bastard sergeant" whom he wanted to kill.  He reported that he could not keep his mind on anything, let alone keep any kind of job.  He also complained of periods of profound depression and incapacitation.  On examination, the Veteran was alert and oriented, pleasant and cooperative. Speech was coherent and not pressured.  Mood and affect were dysthymic.  He admitted no frank delusions, hallucination, or paranoid ideation.  No focal deficits were elicited.  The Veteran was felt to be capable of managing his money. The examiner diagnosed a generalized anxiety disorder which, in the examiner's opinion, originated with stresses he came under while in service.  The examiner opined that it appeared likely that the Veteran would continue to have significant psychological, occupational, and social functioning difficulty.  

The Veteran was afforded another VA examination in March 1993, in conjunction with his claim for PTSD.  The Veteran noted that he had left a pre-service job partly because of aching in his legs that he attributed to residuals from having had rheumatic fever.  On returning to his job after service, he reported that he could not concentrate and that he started having problems with his boss.  At his last job, which he left in 1974, he stated that he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job.  Testing revealed that the Veteran clearly felt distressed and felt that he had difficulty coping with his distress.  He tested well on all of the neuropsychological tests administered.  The examiner concluded that, while the Veteran may have difficulties concentrating in some situations, on structured tests he performed in the average to high average, or even superior, range.  It was felt that the Veteran's symptoms appeared to affect his ability to work and his relationships with others.  He was deemed to be competent for VA purposes.  

A July 1994 admission note on the occasion of his admission for respite in the community maintenance program noted that the Veteran gave a history of having worked as a tool and die maker from 1965 until 1974, when he became unable to work due to his spastic colon.  

Of record are copious treatment notes, often reporting the stays in the psychiatric maintenance program and other similarly named programs.  In the period 1993 through 1999, the veteran's Global Assessment of Functioning (GAF) scores ranged from 45 to 60.  An annual psychological evaluation given in June 1996 reported that the Veteran was then involved with six veterans' organizations, including serving as an officer in several of them, though he said he might resign soon due to some disagreements.  He also reported being active in the local volunteer fire department.  Treatment notes in 2001 and 2002 noted GAF scores of 50 and 52.  

The Veteran was afforded another VA examination in November 2001 in connection with this appeal.  The examiner noted the Veteran's history, as noted above.  The examiner noted that the Veteran's symptoms seemed to be a continuation of the symptoms that he experienced while in service, but noted that there may be a suggestion that he had some problems before service because he admitted to frequent or terrifying nightmares before going into service.  The examiner also noted that the Veteran was presently maintained on no psychotropic medications of any kind by his own choice.  

The Veteran was alert and oriented in all spheres.  Grooming, hygiene, and dress were adequate and appropriate.  Mood was somewhat anxious, but generally pleasant and cooperative, although affect appeared to be somewhat labile at times.  The Veteran became tearful on several occasions with little provocation and rather inappropriately, the examiner thought, given the context of conversation.  The Veteran reported his mood as depressed and sad most of the time.  Speech was generally relevant and coherent, but slightly tangential and over-productive at times.  Sleep was reported as "average," with reports of three to four hours per night with nightmares every night to one degree or another.  The Veteran admitted suicidal ideation, but no plan. He denied any history of hallucinations of any kind, or fears of plots by others or intent by others to harm him.  The Veteran reported little socialization, but reported belonging to several veterans' organizations.  

The examiner's diagnosis was made utilizing The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical disorders and other conditions that may be a focus of clinical attention) diagnosis was depression, major, recurrent.  Axis II (personality disorders and mental retardation) diagnosis was mixed personality disorder.  The Axis III (general medical conditions) diagnoses are not relevant here.  In Axis IV (psychosocial and environmental problems) the examiner labeled the Veteran's problems as serious symptoms or serious impairments of social and occupational functioning due to symptoms of depression only.  The Axis V (global assessment of functioning (GAF) score) report was 50.  

The examiner noted that, although the Veteran has on several occasions been given diagnoses of schizophrenia or psychotic disorders, he found no evidence in this examination to support such diagnoses.  It appeared to the examiner that the Veteran's claims concerning PTSD and traumatic military stressors represent some sort of delusional disorder or delusional report, and the Veteran's current reported symptoms and claims of PTSD appeared to be factitious at best.  The examiner noted, however, that the Veteran appeared to suffer from significant psychiatric affective disorder manifested in poor motivation, anhedonia, apathy, and reduced energy levels.  The Veteran was also said to suffer from significant anxiety disorders, anxiety symptomatology, and his functioning appeared to be impaired across vocational, community, and social areas.  The examiner noted that the Veteran continued to refuse to take medications, which the examiner felt probably would improve his overall level of functioning and capability.  

The examiner concluded that, while the Veteran does show Axis II symptomatology and some possible involvement of substance abuse, his major impairments appear to stem directly from the Axis I depressive disorder, which appears to have been consistently present since his military service.  The examiner noted that the Veteran appeared to be capable of managing his funds in his own best interests, but did not appear to be employable at this time, given his extensive psychiatric and psychological treatment involvement over the past 20 years.  

A VA mental disorders examination was provided in July 2005 in conjunction with the Veteran's TDIU claim.  The Veteran averred that, when employed, his contacts with his immediate superior were fine, and that his work was "vastly superior" to others.  He denied any problems doing his work except for when he felt stressed and would miss days of work or go home early for headaches and spastic bowel and colon.  He reported that he had not worked since 1974 mostly because of his concerns about not being able to get along with supervisors, which, the examiner noted, is not a symptom of his dysthymic disorder.  The examiner also noted that spastic colon was not a symptom of dysthymic disorder, and further noted that, by his own report, the Veteran's spastic colon is exacerbated by caffeine intake, which is under the Veteran's control.  

The Veteran initially indicated to his examiner that he had no friends.  However, the examiner noted that later in the interview the Veteran said he goes out with friends several times a week to drink alcohol.  He said he avoided social contact, but can go to the grocery store, and deal with people when he has to, such as when he appropriately dealt with a bank manager to clear up an error in his checking account balance.  The examiner noted that the veteran has a history of alcohol dependence. The Veteran reported that, in the years after the 2001 examination he drank weekly, and that from November 2004 until April 2005, he drank three to five times a week.  The Veteran noted that at home he would drink one eight ounce glass of whisky or brandy and, when he was out with friends, he would drink from three to seven mixed drinks.  He stated, however, that he had had nothing to drink for the past two months.  The examiner noted that the Veteran's drinking has a direct impact on his symptoms because alcohol is a central nervous system depressant that would exacerbate symptoms of a depressive disorder such as the Veteran's dysthymic disorder.  

The Veteran was administered the Beck Depression Inventory-II, on which he scored a 47, which the examiner termed invalid and indicative of gross over-reporting of symptoms, and inconsistent with the Veteran's clinical presentation and functional status.  He was also administered the Symptom Checklist 90-Revised, on which the Veteran reported distress on 45 out of the 90 symptoms, 42 of which were in the severe categories.  The examiner noted that this, too, indicated a higher level of psychiatric disturbance than was observed during clinical interview.  

On examination, the examiner noted that the Veteran arrived on time, dressed in slacks and combat boots and a partially buttoned long-sleeved shirt.  Grooming overall was described as fair, and hygiene was termed inconsistent, given that his nails were neatly manicured and he was clean shaven in contrast to his long disheveled hair.  The Veteran was pleasant and cooperative; speech was fluent and productive with normal rate, rhythm, and tone.  Thought process was clear, coherent, and goal-directed without any illogical or irrelevant speech.  There were no impairments present to thought process or communication.  Mood was reported as depressed, but affect was full and responsive.  The Veteran related that he thought about death, but that he would not kill himself; he also denied homicidal ideation as long as he can stay away from unreasonable bosses.  

The examiner noted that there was no history of delusions or hallucinations reported or elicited.  The Veteran reported difficulty falling and staying asleep, feeling tired in the morning, and having poor energy level and no motivation.  He reported that he could work on a project at home up to six hours at a time during the day.  He also reported low self-esteem and felt like he was wasted and had not gotten a fair break.  He reported poor concentration, but did not describe any impairment in functioning due to this.  He reported feelings of hopelessness and that things will only get worse for him.  Judgment and insight were determined to be intact, however.  

The DSM-IV Axis I diagnosis was alcohol dependence (unrelated to service), and dysthymic disorder (service connected).  Axis II diagnosis was personality disorder, NOS (unrelated to service).  Axis III diagnoses are not relevant here. In Axis IV the examiner identified the Veteran's problems with limited finances and unemployment.  The Axis V GAF score was 70 due to the Veteran's service-connected dysthymic disorder and 60 due to all conditions combined.  The examiner noted that the veteran seemed to be functioning better than at previous times.  He noted that dysthymic disorder by definition is less severe that a major depressive disorder, and therefore is not likely to cause the kind of major impairment the Veteran was claiming.  

The examiner also noted that the Veteran has neither sought nor accepted psychotropic medications or intensive psychotherapy for his reported distress, indicating further that it is not as distressing to him as he was presenting it to be.  The examiner noted that the veteran's current providers also diagnosed very different disorders, ranging from very mild to severe psychiatric disorders, suggesting to this examiner that there may be some inconsistency in the Veteran's reporting of his symptoms to his different treatment providers.  The examiner opined that this called the Veteran's reliability of his stated distress into serious question.  This, coupled with the Veteran's over-reporting of symptoms on psychological testing, refusal to consider psychotropic medications for a claimed severely disabling condition, and claims of unemployability despite "vastly superior" work functioning, all pointed to a severe personality disturbance and likely malingering of psychiatric symptoms for secondary gain.  

The examiner continued, noting that the Veteran's history was consistent with alcohol dependence, which can cause many of the symptoms of central nervous system depression (i.e., sleep impairment, decreased energy and motivation) that are consistent with dysthymic disorder.  The examiner also noted that the interpersonal difficulties that the Veteran described as having had on the job are not logically related to his diagnosis of dysthymic disorder, but instead are indicative of a personality disorder.  The examiner additionally noted the Veteran's claim of occupational impairment due to spastic colon appeared to be somewhat in the Veteran's control, given his report that his intake of caffeine produces these symptoms.  The examiner opined therefore that the Veteran's dysthymic symptoms would likely improve considerably if he became sober and engaged in active treatment for his dysthymic disorder.  The examiner concluded that the Veteran's service-connected dysthymic disorder did not render him unemployable.  

At his personal hearing in March 2006, the Veteran indicated that he did not feel up to doing projects around the house; he stated that he felt bad if he could not complete a project.  The Veteran reported that he had not worked since 1974, and he has been receiving social security benefits since 1986.  The Veteran also reported that his last job ended as a result of personality disagreements with his employer.  His wife testified that he had problems with irritability; she noted that his condition had increased in severity over the past 5 years.  

The Veteran was afforded another VA examination in June 2007.  At that time, the examiner noted that the Veteran was not involved in any active psychiatric treatment of any substantial nature, and was not using any psychotropic medications.  The Veteran explained that his refusal to take psychotropics was because of a fear he says originated in service when he was allegedly over-medicated in a psychiatric facility while on active duty in 1963.  The Veteran claimed that he was so depressed that he could hardly get out of bed, that he has nightmares of what occurred to him while he was in the hospital on active duty, and that he has little or no energy or interest in much of anything around him.  

The examiner observed that the Veteran's diagnoses have ranged from paranoid schizophrenia to dysthymic disorder, to generalized anxiety disorder, and to various types of personality disorders.  The examiner also noted that the Veteran had repeatedly been diagnosed as having a problem with alcohol by multiple examiners, but that the Veteran and his wife adamantly denied this.  The examiner's comments suggested that this was inconsistent with the Veteran's continued participation in the Dual Diagnosis Program.  The Veteran averred to the examiner that he has been repeatedly misdiagnosed, that his records have been purposely lost, and that he has been refused adequate compensation by VA for unjustified and punitive reasons.  

This examiner reviewed the 2001 and 2005 examination reports described above, and noted their agreement that the Veteran's responses to psychological testing indicated exaggerated test results and an overstatement of his symptoms for secondary gain purposes.  This examiner also noted that, while the 2001 examiner felt that the Veteran was unemployable, that was because of all of his psychiatric conditions, not just his service-connected dysthymia.  The Veteran denied to the examiner that he goes out with his friends or that he socializes with anybody; the examiner noted that this was in contrast to reports on previous examinations.  It was noted that the Veteran had been married to his second wife since 1964, and has two children; he maintains contact with them all.  

On examination, the Veteran was found to be alert and oriented in all three spheres, in good contact with routine aspects of reality; he showed no signs or symptoms of psychosis. Speech was in normal tones, rhythms, and rates.  Conversation was coherent, though he tended to be rather rambling, tangential, and overly detailed in discussing some of the questions asked in his effort to point out the manner in which he felt he has been abused.  Mood appeared to be euthymic; affect was responsive and well-modulated.  He had a good sense of humor, and was pleasant, cordial, and personable.  Despite this, the examiner noted, the Veteran reported that he was so depressed that he was unable to function much of the time and unable to work.  

The Veteran's memory and intellect appeared to be intact and of average capacity. There was no evidence of ongoing impairment in insight or judgment with regard to everyday routine affairs.  The examiner noted, however, that the Veteran's overall interpretation and impression of himself, his relationship to the world, and his own behavior, was clearly impaired as a result of severe personality disturbance, and possibly some psychotic-like features.  

The DSM-IV Axis I diagnosis was dysthymic disorder, moderately severe to severe; somatization disorder (with regard to a variety of somatic conditions and disorders that are not service connected); and rule/out alcohol abuse or dependence that, in any case is not service connected.  The Axis II diagnosis was mixed personality disorder, severe, with borderline, dependent, and schizotypal aspects noted. Axis III diagnoses are not relevant here.  In Axis IV the examiner identified the Veteran's major stressors as his multiple psychiatric disorders.  The Axis V GAF score was "approximately" 60.  The examiner noted that the assigned GAF score of 60 was in specific reference to the Veteran's dysthymic disorder.  

The examiner noted that the Veteran claimed that his dysthymic disorder is more severe that it appears from review of his overall clinical portrait and the current state of affairs with regard to his psychiatric treatment.  The examiner concluded that the Veteran is probably unemployable when taking into account all of his psychiatric disorders as a whole, including his personality disorder.  However, the examiner opined that the veteran "certainly" is not unemployable strictly because of his service-connected dysthymic disorder.  The examiner also agreed with the assessment of the 2001 and 2005 examiners that the Veteran has a secondary motivation to the presentation of his symptoms, but opined that this is not strictly with regard to a desire to increased compensation, but also related to his need for acknowledgment of excuses for his behavior and for attention.  The examiner also concluded that the Veteran is competent to handle his own funds and to make medical decisions in his own best interests, and is not involved in adequate psychiatric treatment at the present time.  

Of record is the report of a clinical evaluation conducted by James P. Curran, Ph.D., in July and August 2009.  After review of the Veteran's claims folders, Dr. Curran noted that the Veteran has had in excess of 50 psychiatric hospitalizations or maintenance admissions.  He has been treated by countless mental health professionals, and he has had numerous psychiatric diagnoses including schizophrenia, severe depression, anxiety/stress related condition, dysthymic disorder, major depression, and factitious disorder.  Dr. Curran stated, after sifting through the Veteran's claims file and interviewing him as well as others, the pertinent diagnoses are: major depressive disorder, recurrent, severe with mood incongruent psychotic features, and generalized anxiety disorder.  He noted that those two diagnoses captured the diagnoses given to the Veteran during his initial hospitalizations while in the military and continued to persist throughout his life.  Following an examination of the Veteran, review of his records, and interviews of his family, Dr. Curran found that the pertinent diagnoses are major depressive disorder, recurrent, severe, with mood incongruent psychotic features, namely delusions mostly of a paranoid, persecutory and sometimes grandiose nature, and generalized anxiety disorder.  He assigned a GAF score of 35.  Dr. Curran stated that the Veteran demonstrates major impairments with respect to social relations and occupational functioning; at times, he is delusional and his judgment is impaired.  Dr. Curran opined that, with a degree of psychological certitude that, the Veteran's psychiatric service-connected disabilities rendered him unable to obtain or retain meaningful and gainful employment from 1985 to the present.  

Received in September 2010 were VA progress notes dated from August 2007 through August 2010.  These records show that the Veteran received ongoing clinical evaluation and therapy to address the symptoms of his psychiatric disorder.  These records show that the Veteran has ongoing problems with depression, irritability, difficulty sleeping due to nightmares, and anxiety.  

The Veteran was afforded another VA examination in October 2010.  At that time, he denied any periods of remission of symptoms since the military and believes that his symptoms have increased in severity.  The Veteran described his daily mood as angry, unhappy, depressed and totally disillusioned; he stated that he is always frustrated.  The Veteran reported sleeping problems due to recurring nightmares.  He also reported depressed mood, increased irritability, and feelings of hopelessness and helplessness, as well as decreased attention and concentration.  The Veteran indicated that he also experiences chronic suicidal ideation, but denied any plan or intent and denied any history of suicide attempts.  The Veteran's wife also reported that he had gone "downhill;" she noted that he experiences apathy and does not engage in many activities.  She also noted that he has become moody with increased irritability and short-tempered.  

On mental status examination, the Veteran was described as alert, oriented and generally cooperative with the interview although he tended to focus on his perceptions of the unfairness of the compensation process.  At times, he became slightly argumentative with the clinician and tended to make derogatory comments.  The Veteran was casually and appropriately dressed, and his hygiene and grooming were good.  His speech was fluent, coherent, and normal in rate and volume.  His mood was generally irritable, and his affect was normal in range and appropriate to content.  The Veteran described depressive symptoms, as previously noted, with chronic suicidal ideations, but denied any history of suicide attempts.  No manic episodes were reported.  The Veteran also denied any generalized anxiety or nervousness and denied any rumination about stressors other than his focus on his service connection process and how the military has impacted his life over the years.  The Veteran denied any recurrent panic attacks.  The Veteran also denied any history of obsessions or compulsive behaviors, and no inappropriate, reckless, or impulsive behaviors were noted or reported.  There was no impairment in thought or communication noted.  The Veteran's ideation was relevant and goal directed, with no psychotic symptoms noted.  However, the Veteran's statements frequently reflected grandiosity as well as suspiciousness, and particularly suspiciousness of other people's motives in thwarting his service connection process.  He denied any history of hallucinations.  Although the Veteran reported experiencing some occasional forgetfulness in his daily functioning, his gross cognitive functioning appeared adequate and his insight and judgment appeared poor.  

The pertinent diagnosis was dysthymic disorder, chronic; he was assigned a total GAF score of 55; however, the examiner noted that the GAF score due solely to dysthymic disorder was 65.  The examiner noted that the Veteran has been consistently diagnosed with a personality disorder by various psychiatrists over the years with clinicians commenting that most of the Veteran's social and occupational impairment is directly related to his personality disorder.  The examiner further noted that much of the Veteran's irritability, frustration, anhedonia, apathy, and ruminations can be directly attributable to the Veteran's personality disorder.  It was the examiner's opinion that the Veteran's symptoms directly attributable to his dysthymic disorder are mild to moderate in severity and are not to the extent that they would significantly impact his ability to obtain or maintain gainful employment.  The examiner noted that the Veteran continues to refuse to take any psychotropic medications for his depressive symptoms; if he were to be compliant with psychiatric treatment recommendations and agree to take psychotropic medication, it is more likely than not that his symptoms of depression would improve.  The examiner stated that, after review of the Veteran's claims file, it is at least as likely as not that the Veteran met the criteria for an evaluation in excess of 50 percent in November 2001; he explained that it was then that the Veteran was assigned a GAF score of 50 on the VA compensation examination.  The examiner stated; however, that the Veteran has never met clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder; furthermore, it was his opinion that the veteran does not currently meet the clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder.  The examiner further noted that the Veteran has never met the criteria of unemployability as a direct result of symptoms attributable to dysthymic disorder.  

In October 2010, Dr. James P. Curran submitted an addendum to the clinical evaluation of July and August 2009.  Dr. Curran noted that more weight should be placed on the treating doctors' diagnoses and GAF scores rather than the opinion of the physicians doing the compensation and pension examinations.  The treating doctors have more likely spent more time with the patient and had a chance to talk to others who treated the Veteran for approximately 15 years.  In interviews with the Veteran's treating physicians, they indicated that the Veteran's GAF scores are in the 40's range, which is indicative of serious symptoms with serious impairment in social and occupational functioning.  

III.  Analysis-50 and 70 Percent Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Dysthymia is currently evaluated under 38 C.F.R. § 4.130 (2010).  The Board notes that the diagnostic code and criteria have changed twice since the effective date of the award of service connection.  

Pre-February 3, 1988 criteria

Prior to February 3, 1988, Dysthymia was rated under Diagnostic Code 9405, Depressive neurosis.  Under Diagnostic Code 9405, a 100 percent evaluation is for application when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1987).

A 70 percent evaluation is for application when the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  Id.

A 50 percent evaluation is for application when the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  Id. 

A 30 percent evaluation is for application when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  Id. 

For the period prior to February 3, 1988, it is clear to the Board that the Veteran's ability to establish or maintain effective or favorable relationships with people was substantially impaired.  However, based on the medical evidence described above, there was no isolation in the community, or totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  Not only was he not demonstrably unable to obtain or retain employment, it was not demonstrated that he had pronounced impairment in the ability to obtain or retain employment as contemplated by the 70 percent rating.  

The Veteran told Dr. R.S. in August 1978 that he was unable to work for the preceding two years, mainly because of being tired, and that he had quit two jobs, mostly because of what he claimed to be supervisory harassment.  An October 1985 psychological assessment noted that the Veteran did not view himself as able to work because of chronic fatigue and insomnia, and a feeling that employers would not tolerate frequent breaks and absences.  He also told a March 1993 examiner that he could not concentrate on the job and that he started having problems with his boss, and that he left his last job in 1974 because he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job.  He also reported that his ability to work was compromised by his spastic bowel and colon.  The July 1994 admission note shows that the Veteran indicated that he became unable to work in 1974 due to his spastic colon.  

Taking into account the 2001, 2005, 2007, and 2010 VA examinations, it is readily apparent that, while the Veteran may have been unemployable, it was not his service-connected dysthymic disorder by itself that has made him so.  The 2001 examiner identified that the Veteran had serious impairments of social and occupational functioning, but did not opine that the veteran was unemployable due only to his service-connected dysthymic disorder.  The 2005 examiner concluded that the Veteran's service-connected dysthymic disorder did not render him unemployable.  The 2007 examiner concluded that the Veteran is probably unemployable when taking into account all of his psychiatric disorders as a whole, including his severe personality disorder.  However, the examiner opined that the veteran "certainly" was not unemployable strictly because of his service-connected dysthymic disorder.  When seen by VA in October 2010, the Veteran's history was set forth in detail, and a salient point made by the examiner was that the Veteran had had problems other than dysthymia that affected him, most notably a personality disorder.  The examiner concluded that symptoms due to service-connected dysthymia were only mild to moderate in severity, which assessment is consistent with the earlier reports where the Veteran's various problems were addressed individually.  In sum, the evidence of record does not show that that the veteran is "demonstrably unable to obtain or retain employment" due to service-connected dysthymia. 

Although Dr. Curran has provided a very detailed analysis of the Veteran's history and symptoms and has explained the Veteran's unemployability, Dr. Curran does not distinguish or delineate the symptoms due solely to dysthymia vice personality disorder, substance abuse, etc.  Indeed, when examining the entire record, those care providers or examiners who have concluded that the Veteran was unemployable have not considered dysthymia alone, but instead have considered all the Veteran's problems due to various diagnoses, including personality disorder.  There Board is not persuaded by these reports because the issue before VA is not whether the Veteran can work, but whether he can when only the effects of his service-connected dysthymia are considered.

As the evidentiary background set forth above shows, the difficulties that led to the Veteran having problems with others, especially those at work, were not those characteristic of dysthymia, but instead were due to other problems.  For the reasons set forth, it was not dysthymia that caused a demonstrable inability to work.

Similarly, in assessing all of the evidence of record, it is not established that the psychoneurotic symptoms of the Veteran's dysthymia are of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment, as contemplated by a 70 percent disability rating.  

While some medical professionals stated that the Veteran was unemployable because of his mental disability, as noted, by the Veteran's own account he had quit his former jobs of his own volition, and not because of a depressive disorder.  Dr. R.S. noted in August 1978 that the Veteran was reported to be unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed was supervisory harassment.  In July 1983, the Veteran told Dr. P.M. that he quit working because he experienced symptoms of cramping and aches throughout his body.  The Veteran told another examiner that aching in his legs, which he attributed to residuals from having had rheumatic fever, was a reason for leaving a job even before military service.

Dr. A.W. noted in May 1983 that the Veteran was not only depressed, but also "amotivational" and unwilling to be involved in efforts to exert any change in his life.  Dr. A.W. noted that the Veteran acknowledged a recent attempt in September 1982 at seeking employment, but that he also acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  Dr. A.W. described the veteran as temporarily unemployable while attempting job training assessment, a biochemical evaluation, and a trial of medications.

Dr. M.W.'s 1983 letter ascribed the Veteran's unemployment to mental disability, but he also noted that the Veteran had shown little motivation to take part in programs designed to improve his vocational skills.  Dr. M.W. noted that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact.  Dr. M.W. concluded that, in light of the then-current job situation in that part of the state (western Pennsylvania), it was unlikely that the veteran was employable at that time.  Dr. M.W.'s assessment, however, is contingent on two significant and unsupportable qualifiers.  First, Dr. M.W. noted that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact.  There is no evidence of record that such jobs do not exist, and there is no evidence of record that the Veteran ever sought such a job.  Secondly, Dr. M.W. concluded that, in light of the then-current job situation in that part of the state, it was unlikely that the Veteran was employable at that time.  There is no evidence of record that jobs of that sort were not available in the Veteran's geographical area, and no evidence that Dr. M.W. was qualified to make such an assessment of the local job market.  Moreover, the criteria to be applied in evaluating disability for VA compensation purposes does not depend on fluctuations of local job markets.  The criteria relate only to the psychiatric symptoms as they affect the claimant personally.

A July 1983 medical report from P.M., M.D., who examined the Veteran for the purpose of determining the nature and degree of alleged disabilities in an action related to a state agency disability determination, noted that the Veteran stated that he quit working in 1974 because he experienced symptoms of cramping in his hands and feet, aching of his legs, calves, knees, thighs, hips, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the veteran suffered from a moderately severe personality disorder which would prohibit him from being gainfully employed.  However, being unemployable because of a personality disorder would not result in any VA disability rating for the Veteran because personality disorders are not diseases for which compensation is payable.  38 C.F.R. § 4.9.  The Board again notes that the Veteran himself acknowledged to Dr. P.M. that he quit working in 1974 because of the physical symptoms he was experiencing.  

In sum, the Board finds that, in accordance with criteria in effect as early as 1986, the greater weight of the evidence is against the claim for a rating higher than 50 percent.  The evidence does not support the veteran's contention that he was either demonstrably unable to work, or that there was pronounced impairment in his ability to obtain or retain employment solely because of his dysthymia.  The Board finds, however, that the veteran's ability to establish or maintain effective or favorable relationships with people was substantially impaired, and that that impairment more nearly approximated the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.7.  

February 3, 1988 - November 7, 1996 criteria

The rating criteria were changed, effective February 3, 1988, in order to conform with the diagnostic terms adopted by DSM-III.  53 Fed. Reg. 21-01 (January 4, 1988) (codified at 38 C.F.R. § 4.132 (1989).  Under Diagnostic Code 9405, the 100 percent evaluation was unchanged.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1997).  

A 70 percent evaluation is for application when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id. (emphasis added to show changes effective February 3, 1988.)

A 50 percent evaluation is for application when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  Id. 

The Board finds that the preceding analysis applies equally after the February 3, 1988 criteria became effective.  Further, the Board notes that during this time period two significant changes arose.  First, the Veteran's medical care providers began to characterize his disorder as "in remission."  This was noted in treatment notes dated in May and July 1988, and in June 1990.  In addition, it is apparent from the evidence that, the Veteran's contentions notwithstanding, he was able to function amongst people outside the home environment.  At one point he was active in no fewer than six veterans' organizations at the same time, and was functioning so well that he had been given increasing responsibilities, including holding office in some of the organizations.  These are not the characteristics of someone who is unable to function in the workplace.  

Throughout most of this period the veteran's GAF scores were in the 50s and 60s.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Nevertheless, the Board finds that the veteran's medical care providers' general agreement in GAF scores in the 51-60 range (moderate symptoms) in this time period supports the Board's conclusion that no more than a 50 percent rating was warranted.  A higher rating implies at least severe impairment, which the evidence does not support.  (Additionally, the analysis above regarding the delineation of the effects caused by dysthymia versus other problems is appropriate when examining the changed criteria.  In other words, his dysthymia alone did not result in severe impairment, as noted above.)

November 7, 1996 criteria

The rating criteria were changed again, effective November 7, 1996, in order to update the mental disorders rating schedule to ensure that it uses current medical terminology and unambiguous criteria, and that it reflects medical advances that had occurred since the previous review.  61 FR 52695-02 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (2010).  Among other things, the changes renumbered mental disorder diagnostic codes.  The diagnostic code for dysthymic disorder was changed to Diagnostic Code 9433.  

Under Diagnostic Code 9433, a 100 percent evaluation is for application if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A 70 percent evaluation is for application if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Under Diagnostic Code 9433, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9433, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Here, the Board finds that, prior to the November 2001 VA examination, an evaluation greater than 50 percent is not warranted under the newest criteria.  In so concluding, the Board resolves the question as to whether the 30 percent or the 50 percent evaluation should be applied, in favor of the veteran by assigning the higher evaluation.  See 38 C.F.R. § 4.7.  An evaluation higher than 50 percent was not warranted for this time period because, until the November 2001 VA examiner's assessment, the evidence of record did not support a higher evaluation.

There was no evidence of record between the effective date of the new criteria and the November 2001 examination that the veteran suffered total occupational and social impairment.  There is no evidence that dysthymia alone caused gross impairment in thought processes or communication; no delusions or hallucinations; no grossly inappropriate behavior; no persistent danger of hurting self or others; no inability, intermittent or otherwise, to perform activities of daily living, including maintenance of minimal personal hygiene; no disorientation as to time or place; and no memory loss, as would be indicative of a 100 percent disability.

Additionally, the Veteran did not experience occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant.  There was no evidence of any panic affecting the ability to function independently, appropriately, and effectively.  There was no evidence of spatial disorientation, nor neglect of personal appearance and hygiene.  The Veteran has given a history of difficulty in adapting to stressful circumstances (including work or a work-like setting), and difficulty in establishing and maintaining effective relationships, but at the same time, he was able to adapt to stressful circumstances for long periods in his associations with as many as six veterans' organizations, and his local volunteer fire department and historical society.  There is some evidence of impaired impulse control and suicidal ideation, but not suicidal intent.  There is also evidence of near-continuous depression, however, the Veteran demonstrated that he could still function independently, appropriately, and effectively in many circumstances, as with family and within his many outside organizations.  Thus, a 70 percent evaluation is not supportable during this time period.

The Board finds that the Veteran's disability in this time period most closely approximates the criteria of a 50 percent evaluation.  There was occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

As noted above, the November 2001 VA examiner labeled the Veteran's problems as serious symptoms or serious impairments of social, occupational functioning due to symptoms of depression only.  The examiner noted that the Veteran appeared to suffer from significant psychiatric affective disorder manifested in poor motivation, anhedonia, apathy, and reduced energy levels.   His functioning appeared to be impaired across vocational, community, and social areas, and that the Veteran's major impairments appeared to stem directly from the depressive disorder.  The examiner noted that the Veteran appeared to be capable of managing his funds in his own best interests, but did not appear to be employable due to the combination of his service-connected and non-service-connected mental disabilities.  Based on this examiner's assessment, and on all of the evidence of record, the Board concludes that a rating of 70 percent, but no higher, is warranted, effective as of November 2, 2001, the date of the VA examination.  

The Board finds that the report of the examination provided in July 2005 supports an award of no more than the currently assigned 70 percent.  That examiner noted that the Veteran reported that he has regular social contacts with friends with whom he goes out several times a week, can go to the grocery store, and can deal with people when he has to, as evidenced by a experience in dealing appropriately with a bank manager to clear up an error in his checking account balance.  As to his appearance, the examiner reported that, while the Veteran had long disheveled hair, the examiner also noted that this was in contrast with nails that were neatly manicured and a face that was clean shaven.  The Veteran was pleasant and cooperative; speech was fluent and productive with normal rate, rhythm, and tone.  Thought process was clear, coherent, and goal directed without any illogical or irrelevant speech.  There were no impairments present to thought process or communication.  Mood was reported as depressed, but affect was full and responsive.  There was no history of delusions or hallucinations reported or elicited.  

The Veteran reported having poor energy level and no motivation, and reported poor concentration, but he did not describe any impairment in functioning due to this.  While he reported feelings of hopelessness and that things will only get worse for him, the examiner determined that judgment and insight were intact.  The examiner assessed that, based on the Veteran's service-connected dysthymic disorder alone, the veteran's GAF score was 70, which, it will be recalled, is assigned when there are "some mild symptoms."  The examiner also noted that the interpersonal difficulties that the Veteran described as having had on the job are not logically related to his diagnosis of dysthymic disorder, but instead are indicative of a personality disorder, for which the veteran is not service connected.  The examiner concluded that the Veteran's service-connected dysthymic disorder does not render him unemployable.  

Similarly, the Board notes that the report of the June 2007 examination supports an award of no more than the currently assigned 70 percent.  The Veteran claimed at that time that he was so depressed that he could hardly get out of bed; he reported that he had little or no energy or interest in much of anything around him.  He denied to the examiner that he goes out with his friends or that he socializes with anybody, which the examiner noted was in contrast to reports on previous examinations.  The examiner found the Veteran to be alert and oriented in all three spheres, in good contact with routine aspects of reality; he showed no signs or symptoms of psychosis.  Speech was normal and conversation was coherent.  Mood was euthymic; affect was responsive and well-modulated.  He had a good sense of humor, and was pleasant, cordial, and personable.  The Veteran's memory and intellect appeared to be intact and of average capacity.  There was no evidence of ongoing impairments in insight or judgment with regard to everyday routine affairs.  The examiner noted, however, that the Veteran's overall interpretation and impression of himself, and his relationship to the world, and his own behavior was clearly impaired as a result of severe personality disturbance (as opposed to his service-connected dysthymic disorder), and possibly some psychotic-like features.  The assigned GAF score of 60 was in specific reference to the veteran's dysthymic disorder, and the examiner opined that the veteran "certainly" is not unemployable because of his service-connected dysthymic disorder.

In light of the foregoing, the Board concludes that, based on the findings of the November 2001 examination, while the Veteran's social impairment does not involve deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals, illogical speech, and panic, a 70 percent evaluation is warranted largely on the strength of the evidence that the Veteran has difficulty in adapting to stressful circumstances, including especially work.  In so finding, the Board resolves the question as to whether the 70 percent or the 50 percent evaluation should be applied, in favor of the veteran by assigning the higher evaluation.  See 38 C.F.R. § 4.7.  

A higher, 100 percent, evaluation is not warranted because there is not both total occupational and social impairment.  The evidence is quite clear that occupational and social impairment, while significant, is not total.  As noted, the November 2001 examiner's assessment that the Veteran was unemployable was based on his extensive psychiatric and psychological picture, which included both his service-connected dysthymia and his non-service-connected personality disorder.  

Moreover, the Veteran does not evidence symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  He has not been assessed as being in danger of hurting himself or others, nor has he ever demonstrated that he is unable to perform activities of daily living, including maintenance of minimal personal hygiene.  He has never been reported as being disoriented as to time or place, and he has never been shown to have suffered memory loss.  In other words, the examiners' assessments of the Veteran do not match the kind of problems contemplated by the rating criteria for a 100 percent rating.  Even the GAF score of 50 provided by the November 2001 examiner, the lowest of the GAF scores assigned in the examinations given since the current rating criteria became effective in November 1996, does not suggest that the veteran's problems rise to the level necessary to warrant assignment of a 100 percent rating.  As noted above, with such a score, he may have serious problems, including being unable to keep a job for very long, but he is not totally impaired occupationally and socially.  His symptoms are still more akin to the kinds of problems annotated in the criteria for the 70 percent rating.  

Dr. Curran has assigned a GAF score of 35, which the Board finds is an aberration, especially in light of the previous scores and the score assigned when the Veteran was examined by VA in 2010.  As noted in the analysis above, Dr. Curran did not account for the Veteran's personality disorder as other examiners have, including the October 2010 psychologist and VA psychiatrist who reviewed and signed the October 2010 examination report.  Dr. Curran indicates that his diagnosis is consistent with some of the previous VA examinations, but the Board notes that it is not consistent with the greater weight of the evidence, which tends to show that the Veteran has significant problems due to other than his service-connected dysthymia, such as the personality disorder that has been noted by most all of those who have evaluated the Veteran.  The Board is persuaded by the explanations provided by those who have examined the case with a view toward determining the effects of dysthymia rather than those who have provided broad opinions that encompass the effects of all mental symptoms.  As already noted, the Board does not doubt the Veteran's unemployability.  The question before the Board is whether his dysthymia alone has caused total impairment, and those who have dissected the case with that question in mind have concluded that it does not.  The Board finds such analysis convincing.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for the period beginning with the November 2001 VA examination.  

IV.  TDIU

The Veteran contends that he is unemployable as a result of his single service-connected disability.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the veteran is currently service connected for a single disability, dysthymic disorder, currently evaluated as 70 percent disabling.  While the Veteran meets the aforementioned disability percentages, award of TDIU is not warranted because, as noted above, and as will be further explained below, while the Veteran may be unemployable, the evidence does not show that he is unemployable due to his service-connected disability.  

As noted, individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  A review of the medical evidence detailed above reveals that, while the Veteran may be unemployable, that unemployability is not due solely to his single service-connected disability of dysthymia.  As noted above, in August 1978 Dr. R.S. noted that the Veteran reported that he was unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed to be supervisory harassment.  

The May 1983 report from the Human Services Center of New Castle, Pennsylvania, characterized the Veteran as being depressed, "amotivational," and unwilling to be involved in efforts to exert any change in his life.  The reporter noted that the Veteran acknowledged a recent attempt at seeking employment, but that the Veteran acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  

The July 1983 report from Dr. P.M. noted that the Veteran stated that he quit working in 1974 because he experienced physical symptoms, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the veteran suffers from a moderately severe personality disorder which would prohibit him from being gainfully employed.  

In July 1983 the veteran reported to Dr. F.G. that his inability to work was caused by chronic exhaustion, by his hands and feet cramping, pain in hands and feet in cold temperatures, and headaches, abdominal pain, weakness "and a hundred other things I don't have time to mention."  

The December 1983 letter from Dr. M.W. ascribed the Veteran's unemployment to his mental disorder but also noted that the veteran had shown little motivation to take part in programs designed to improve his vocational skills.  Moreover, as previously noted, Dr. M.W.'s assessments that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact, and that, in light of the then-current job situation in that part of the state it was unlikely that the Veteran was employable at that time are irrelevant in the present context for the reasons previously given.  

The September 1985 letter from the Human Services Center of New Castle noted that the Veteran steadfastly refused to take medications felt important to his treatment, and refused to participate in the center's transitional employment program, saying that he felt the program would be of no benefit to him.  The October 1985 psychological assessment noted that the Veteran did not view himself as able to work, attributing this to his chronic fatigue and insomnia, and expressing a feeling that employers would not tolerate frequent breaks and absences.  

The October 1991 assessment by the Pittsburgh VAMC noted that the Veteran left his last job in 1974 after experiencing persecutory ideation.  The psychologist diagnosed delusional disorder, and noted that the Veteran did not desire vocational assistance.  The VA examination in March 1993 noted that the Veteran had left his last job, in 1974, because he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job, and because his ability to work was compromised by spastic bowel and colon.  The July 1994 admission note also noted that the Veteran gave a history of having to leave his job as a tool and die maker in 1974 due to his spastic colon.  

The November 2001 VA examiner noted that the Veteran did not appear to be employable.  As previously noted, however, this assessment of unemployability was based on both service-connected and non-service-connected disabilities.  The July 2005 VA examiner assigned a GAF score of 70 due to the Veteran's service-connected dysthymic disorder, and concluded that the Veteran's dysthymic disorder did not render him unemployable.  

The June 2007 VA examiner concluded that the Veteran is probably unemployable when taking into account all of his psychiatric disorders as a whole, including his personality disorder.  However, the examiner emphatically opined that the Veteran "certainly" is not unemployable strictly because of his service-connected dysthymic disorder.  The October 2010 examiner arrived at a similar conclusion.  

Although Dr. Curran's was equally emphatic that the Veteran's various mental problems cause unemployability and have caused unemployability since the award of service connection, his assessment was based on all psychological symptoms, including those that others have clearly attributed to non-service-connected problems, such as a personality disorder.  For the reasons already set out, the Board finds that Dr. Curran's failure to note the personality disorder in his list of diagnosed disabilities is a deviation from what other clinicians have found, which is noteworthy.  Dr. Curran's conclusion is given less weight, mostly because he concludes that the Veteran is unemployable without considering only the effects of the service-connected dysthymia.   Award of TDIU is thus not warranted.  

The Board acknowledges that the Veteran has been awarded SSA disability benefits, but finds that this is not relevant to the veteran's claim of entitlement to TDIU.  First, SSA benefits are awarded based on completely different criteria than are VA disability benefits.  Moreover, as noted, the two disabilities for which the SSA disability benefits were awarded are not disabilities for which the Veteran is service-connected.  

In sum, the persuasive evidence of record does not show that the Veteran is unemployable due solely to his single service-connected disability of dysthymic disorder.  

Although the Veteran has argued that he cannot work, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that difficulties with dysthymia have resulted in symptoms not contemplated by the rating criteria.  It is undisputed that his disability has an adverse effect on employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  For these same reasons, further action under 38 C.F.R. § 4.16 (2010) is not necessary.  In other words, there appears no basis, for the reasons set forth above, for an extraschedular award based on individual unemployability.  


ORDER

A rating greater than 50 percent for the period from May 12, 1986, to November 2, 2001, is denied.

A rating greater than 70 percent for the period from November 2, 2001, is denied.  

Entitlement to an award of a total disability evaluation based on individual unemployability (TDIU) is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


